Citation Nr: 0600835	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1975 to 
November 1979 and from March 1980 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, in which the RO, 
inter alia, denied the veteran's claim for service connection 
for right ear hearing loss.

The veteran was service-connected for left ear hearing loss 
in March 2002.


FINDING OF FACT

The veteran does not currently suffer from right ear hearing 
loss to an extent recognized as a disability for VA purposes. 


CONCLUSION OF LAW

The veteran does not have right ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim on appeal has been accomplished.

In this respect, through a June 2001 notice letter and a 
statement of the case (SOC) in July 2003, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the June 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
June 2001 notice letter requested the veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the four content-of-notice requirements have 
been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim of 
service connection for right ear hearing loss.  The veteran's 
service medical records have been obtained and associated 
with the claims file.  Additionally, in July 2001, the 
veteran was afforded a VA examination in relation to his 
claim, the report of which is of record.  Significantly, 
neither the veteran nor his representative has otherwise 
alleged that there are any outstanding medical records 
probative of the veteran's claim on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

A review of the veteran's service medical records (SMRs) 
reflects no complaints of hearing loss upon entering service 
in November 1975.  The veteran's military duties in vehicle 
maintenance and repair exposed him to noise.  Exposure to 
vehicle engines, industrial machinery and air tools occurred 
on a regular basis with only infrequent hearing protection 
prior to 1989.  As such, the veteran was in a hearing 
conservation program, in which his hearing was tested 
regularly.  In April 1992, the veteran was first diagnosed 
with moderate high frequency hearing loss in the right ear 
(at levels of 6000 and 8000 Hertz).  Similar diagnoses were 
persistent throughout the remainder of his service time.

A review of over ten in-service audiological examinations of 
record reveals only one test resulting in auditory thresholds 
of the right ear greater than the limits set for a hearing 
loss disability.  See 38 C.F.R. § 3.385.  An undated 
audiogram administered in the hearing conservation program 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
30
30
LEFT






In an audiological evaluation report in November 2000, which 
was the veteran's last in-service hearing test prior to 
retirement, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT






Pure tone threshold averages were 12 decibels (dB) in the 
right ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear.  The examiner 
diagnosed the veteran with mild to moderately severe 
sensorineural hearing loss in the right ear at frequencies 
greater than 4000 Hertz.  Soon thereafter, prior to his 
discharge from service, the veteran was issued a hearing aid 
for his right ear.

In this case, the only post-service hearing evaluation was 
conducted in February 2001 during a VA audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
10
20
LEFT






Pure tone threshold averages were 18 decibels (dB) in the 
right ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear.  The VA examiner 
diagnosed the veteran with moderately severe sensorineural 
hearing loss in the very high frequencies for the right ear.  
In addition, the examiner found that it is at least as likely 
as not that at least some of the veteran's hearing loss is 
the result of noise exposure during his military service.

The Board acknowledges evidence exists for right ear hearing 
loss due to noise exposure during service.  Additionally, 
there is a current diagnosis for sensorineural right ear 
hearing loss, although only at frequencies greater than 4000 
Hertz.  The veteran's claim must still be denied because 
there is no evidence of a current disability upon which to 
predicate a grant of service connection.  Any current hearing 
loss does not meet the requirements for impaired hearing as 
defined by 38 C.F.R. § 3.385.  All auditory thresholds at any 
relevant frequency are less than 26 decibels.  In addition, 
the speech recognition score is greater than 94 percent.  For 
VA purposes, any current right ear hearing loss the veteran 
experiences is not a disability.  Even though the veteran met 
the threshold requirements during one audiological test in 
service, the Board finds that test result to be inconsistent 
with all of the other in-service test results, as well as 
with the current findings.  (Additionally, as noted above, no 
right ear hearing loss that meets 38 C.F.R. § 3.385 was 
demonstrated within one year of the veteran's separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consequently, service incurrence or aggravation may not be 
presumed.  Id.)

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Hence, in the absence of 
competent evidence that the veteran currently has right ear 
hearing loss to an extent recognized as a disability under 
the governing regulation, there can be no award of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Specifically, the Court has held that the provisions of 38 
C.F.R. § 3.385 prohibit the award of service connection for 
hearing loss where audiometric test scores are within the 
established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)).

The veteran's representative contends that, because the 
veteran is currently service connected for left ear hearing 
loss, 38 C.F.R. § 3.383 should be taken into consideration, 
which allows for compensation for hearing loss in both ears 
when only one ear is service connected.  See 38 C.F.R. 
§ 3.383 (2005).  However, this section only applies if the 
veteran's right ear hearing loss meets the regulatory 
thresholds of 38 C.F.R. § 3.385, which, as discussed above, 
it does not.  See 38 C.F.R. §§ 3.383, 3.385.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for right ear hearing loss must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for right ear hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


